Case: 2:18-cv-00039-JAR Doc. #: 269 Filed: 12/04/20 Page: 1 of 2 PageID #: 4452


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                      NORTHERN DIVISION


       DANNY D. HESTDALEN,                         )
                                                   )
                    Plaintiff,                     )
                                                   )
              vs.                                  )           Case No. 2:18-cv-00039-JAR
                                                   )
       CORIZON, LLC, et al.,                       )
                                                   )
                    Defendants.                    )


                                   MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Danny D. Hestdalen’s Motion for Appointment

of Counsel. (Doc. 268). Plaintiff has previously filed two motions for appointment of counsel

(Docs. 45, 98), both of which were denied. (Docs. 67, 173).

       When determining whether to appoint counsel in a civil case, this Court must consider the

factual complexity of the issues, ability of the indigent plaintiff to investigate the facts, existence

of conflicting testimony, and complexity of the legal arguments. See Philips v. Jasper Cty. Jail,

437 F.3d 791, 794 (8th Cir. 2006) (citing Edgington v. Missouri Dep’t of Corr., 85 F.3d 777, 780

(8th Cir. 1995)). In its previous denials of Plaintiff’s motions for appointment of counsel, this

Court determined that Plaintiff “has demonstrated a strong grasp on the medical issues involved

and illustrated a deep understanding of the available treatments and relative appropriateness of

each.” (Doc. 67 at 2). Plaintiff has continuously demonstrated his ability to effectively pursue his

claims without assistance of counsel. One of Plaintiff’s specific concerns is that he “does not have

the skills necessary to conduct trial preparations.” (Doc. 268 at 16). This Court reminds Plaintiff

that a trial date has not been set and will not be set until this Court rules on the fully briefed

summary judgment motions filed by Defendants. (Docs. 194, 199).
Case: 2:18-cv-00039-JAR Doc. #: 269 Filed: 12/04/20 Page: 2 of 2 PageID #: 4453


       Plaintiff also requests, in the alternative, that this Court appoint counsel for the limited

purpose of obtaining an independent medical examination pursuant to Fed. R. Evid. 706. It is not

necessary that Plaintiff have counsel appointed for this Court to appoint an independent medical

expert. As this Court has previously explained, moreover, Plaintiff’s “current [medical] condition

does not bear on his constitutional claim” because it “does not assist the trier-of-fact in determining

whether he was denied medical treatment.” (Doc. 173 at 2). Courts rarely exercise their authority

under Rule 706, which requires “extraordinary and compelling circumstances to justify appointing

an expert witness.” Barnett v. Hill, Case No. 1:19-CV-00008-JAR, 2019 WL 4750250, at *1 (E.D.

Mo. Sept. 30, 2019). Smith v. Jenkins, cited by Plaintiff, constituted such extraordinary

circumstances because the lower court had apparently not reviewed any of the plaintiff’s medical

records. 919 F.2d 90, 93 (8th Cir. 1990). This Court has complete access to the applicable medical

records in this case. (Doc. 205). Because Plaintiff has not demonstrated that extraordinary

circumstances are present, the motion for appointment of counsel in order to obtain an independent

medical examination pursuant to Fed. R. Evid. 706 will be denied.



       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Danny D. Hestdalen’s Motion for Appointment

of Counsel (Doc. 268) is DENIED.



       Dated this 4th day of December, 2020.



                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
